            Case 1:20-cv-01568-CJN Document 13 Filed 01/22/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
AMERICAN BROADCASTING                             )
COMPANIES, INC.,                                  )
                                                  )
and                                               )
                                                  )
BENJAMIN GITTLESON,                               )     Civil Action No. 1:20-cv-01568 (CJN)
                                                  )
        Plaintiffs,                               )
                                                  )
v.                                                )
                                                  )
U.S. DEPARTMENT OF THE TREASURY,                  )
                                                  )
        Defendant.                                )
                                                  )

                               FIFTH JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order entered December 8, 2020, the parties have

conferred and report as follows:

       1.       This case concerns a Freedom of Information Act (“FOIA”) request submitted by

Plaintiffs American Broadcasting Companies, Inc. (“ABC”) and Benjamin Gittleson

(“Gittleson”) (collectively, “Plaintiffs”) to Defendant, the U.S. Department of the Treasury

(“Treasury”), (the “Request”).

       2.       On January 15, 2021, Treasury issued its final production to Plaintiffs, including

61 responsive pages, portions of which Treasury explained that it had withheld pursuant to FOIA

Exemptions 5 and 6. Treasury also explained that it had withheld in full under Exemption 5 an

additional 56 responsive pages.

       3.       The parties request additional time to confer regarding any potentially remaining

issues and further proceedings in this matter.




                                                 1
            Case 1:20-cv-01568-CJN Document 13 Filed 01/22/21 Page 2 of 3




       4.       The parties therefore propose to file the next joint status report on or before

February 5, 2021.



Dated: January 22, 2021                        Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director
                                               Federal Programs Branch


                                                /s/ Amber Richer__________________
                                               AMBER RICHER (CA Bar No. 253918)
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20530
                                               Tel: (202) 514-3489
                                               Email: amber.richer@usdoj.gov

                                               Attorneys for Defendant



                                               /s/ Katie Townsend
                                               Katie Townsend
                                               D.C. Bar No. 1026115
                                               Email: ktownsend@rcfp.org
                                               Adam A. Marshall
                                               D.C. Bar No. 1029423
                                               Email: amarshall@rcfp.org
                                               REPORTERS COMMITTEE FOR
                                               FREEDOM OF THE PRESS
                                               1156 15th Street NW, Suite 1020
                                               Washington, DC 20005
                                               Phone: 202.795.9300
                                               Facsimile: 202.795.9310

                                               Counsel for Plaintiffs



                                                  2
          Case 1:20-cv-01568-CJN Document 13 Filed 01/22/21 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
AMERICAN BROADCASTING                            )
COMPANIES, INC.,                                 )
                                                 )
and                                              )
                                                 )
BENJAMIN GITTLESON,                              )      Civil Action No. 1:20-cv-01568 (CJN)
                                                 )
        Plaintiffs,                              )
                                                 )
v.                                               )
                                                 )
U.S. DEPARTMENT OF THE TREASURY,                 )
                                                 )
        Defendant.                               )
                                                 )

                                     [PROPOSED] ORDER

        Upon consideration of the Joint Status Report filed January 22, 2021, it is hereby

ORDERED that the parties shall file the next Joint Status Report by February 5, 2021.




Date:                                         __________________________

                                               HON. CARL J. NICHOLS
                                               United States District Judge




                                                 1
